Bell, J.
1. A motion to set aside a verdict, based on matters not appearing on-the face of. the record, is not an available remedy to avoid the verdict, unless the motion is of such form and content as to be in substance a motion for a new trial, and complies with the rules governing such a motion. Ellard v. Simpson, 166 Ga. 278 (142 S. E. 855); Lovelace v. Lovelace, 179 Ga. 822 (177 S. E.); Oliver v. Fireman’s Insurance Co., 42 Ga. App. 99 (155 S. E. 227), and cit.
2. One of the requisites of a valid motion for a new trial is that it should be accompanied by a brief of evidence. “If there is no brief of evidence, no motion for a new trial exists.” Whitaker v. State, 138 Ga. 139 (75 S. E. 254); Baker v. Johnson, 99 Ga. 374 (27 S. E. 706); Moxley v. Georgia Railway & Electric Co., 122 Ga. 493 (50 S. E. 339); Holloman v. Small, 111 Ga. 812 (35 S. E. 665); Taliaferro v. Columbus Railroad Co., 130 Ga. 570 (61 S. E. 228). No question as to the necessity of a brief of evidence was raised or considered in any of the following cases: Ford v. Clark, 129 Ga. 292 (58 S. E. 818); Boyd v. Boyd, 135 Ga. 186 (68 S. E. 1095); Moore v. Moore, 139 Ga. 597 (77 S. E. 820); Roberts v. Roberts, 150 Ga. 757 (105 S. E. 448); Wright v. Martin, 153 Ga. 32 (111 S. E. 190); Perry v. Fletcher, 174 Ga. 180 (162 S. E. 285).
3. A motion or petition to set aside a verdict and judgment should be distinguished from a technical motion to set aside a judgment alone. Civil Code (1910), §§ 5957-60; Firemen’s Ins. Co. v. Oliver, 176 Ga. 80, 82 (167 S. E. 99). It should also be distinguished from an independent suit in equity to set aside a verdict and judgment. Rawleigh Co. v. Seagraves, 178 Ga. 459 (173 S. E. 167).
4. Under the foregoing rulings, the court did not err in sustaining the demurrer and dismissing the motion to set aside the verdicts and the decree *822of divorce, the motion being in effect an attempted motion for a new^ trial, and not being accompanied by a brief of the evidence.
No. 10251.
November 16, 1934.
Rehearing denied December 14, 1934.
William B. Beauchamp, Ralph R. Quillian, and Dillon, Galhoun & Dillon, for plaintiff.
George G. Finch, Willidm G. McRae, Herman Heyman Jr., and Alfred J. Rufly, for defendant.

Judgment affirmed.


All the Justices concur.